Argued April 8, 1940.
We are not satisfied that the action of the board in reversing the findings of fact of the referee, and in holding that the competent and credible evidence in the record failed to establish that the claimant, the alien, non-resident widow of the deceased employee, was "actually dependent upon him for support," at the time of his death, within the terms of the Workmen's Compensation Law, is without substantial support in the record. The evidence adduced on her behalf was not only meager and inconclusive, but also to some extent contradictory and inconsistent with her prior declarations, and the board, the ultimate fact finding body, was not required to accept it as establishing her claim.
Judgment affirmed.